 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JILL THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                             CASE NO. 2:14-CR-00192-KJM-CKD

11                                 Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                           IN GOVERNMENT’S NOTICE
12                           v.

13   DONALD J. PEEL,

14                                Defendant.

15

16
            Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
17
     Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 3 to Government’s
18
     Opposition to Petitioner’s 2255 Petition pertaining to Donald Peel, and the Government’s Request to
19 Seal shall be SEALED until further order of this Court.

20
            It is further ordered that electronic access to the sealed documents shall be limited to the United
21
     States and the defendant.
22
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
24
     the Government’s Request, sealing the Governments’s Request and Exhibit 3 serves a compelling
25
     interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
26
     government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds
27
     that there are no additional alternatives to sealing the Government’s Request and Exhibit 3 that would
28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET           1
      FORTH IN GOVERNMENT’S NOTICE
 1 adequately protect the compelling interests identified by the government.

 2

 3 Dated: May 24, 2021
                                                   _____________________________________
 4                                                 CAROLYN K. DELANEY
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
      FORTH IN GOVERNMENT’S NOTICE
